Case 2:09-cv-05331-AKT Document 191 Filed 04/03/19 Page 1 of 1 Page|D #: 9778

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

NELSoN QUINTANILLA, ALEJANDRO AMAYA,
ALEX AMIR AREVALo, MAYNoR FAJARDO,
WALTER GARCIA, JOSE L. MARTINEZ,
PRACELIS MENI)EZ, osMAR W. PAGOADA,
JAVIER QUINTANILLA, EDWIN RIVERA,
CARLOS ESCALANTE, KEVIN GALEANo,
LERLY NOE RODRIGUEZ, JoSE vEGA
CASTILLO, JUAN QUINTERoS, and MARCOS
TULIO PEREZ,

Plaintiffs,
- against -
SUFFOLK PAVING CORP., SUFFOLK ASPHALT
C()RP., LOUIS VECCHIA, CHRISTOPHER
VECCHIA, HELENE VECCHIA and
JOHN DOES 1-5, `

Defendants.

 

 

Case No.: 09-CV-05331 (AKT)

DEFENDANTS’ STATEMENT
ON VOIR DIRE OUESTIONS

Please take notice that Defendants do not object to the use of the Court’S Standard Voir
Dire Questions. Further, Defendants do not propose the use of any Non-Standard Voir Dire

Questions.

Dated: Bohemia, NeW York
April 3, 2019

ZABELL & ASsocIATES, PC
Attomeys for Defena'ants

Byr Zj//{/
Saul D. z€\beu, Esq.
Rya;n M. Eden, Esq.
1 Corporate Drive, Suite 103
Bohemia, NeW York 11716
Tel.: (631) 589-7242
Fax: (631) 563-7475

szabell@laborlawsny.com
reden@laborlawsny.com

 

